[Cite as Melvin v. Ohio Dept. of Transp., 2010-Ohio-4032.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




EDWARD L. MELVIN II

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2009-09612-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Edward L. Melvin II, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered substantial damage to
his clothing and the motorcycle he was driving as a proximate cause of negligence on
the part of ODOT in maintaining a hazardous roadway condition on State Route 73.
Plaintiff related he attempted to turn right onto State Route 73 (West Central Avenue)
after exiting Interstate 75 in Springboro, Ohio, when the motorcycle he was driving
“slipped out from underneath me” due to “an oil slick” on the roadway. Plaintiff recalled
the incident occurred on November 13, 2009 at approximately 5:15 p.m. Plaintiff seeks
damages in the amount of $1,986.45, the cost of motorcycle repair and replacement
clothing. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Springboro and not ODOT bears the maintenance
responsibility for the section of State Route 73 where plaintiff’s incident occurred. In
support of the request to dismiss, ODOT stated, “[d]efendant has performed an
investigation of this site and I-75 at SR 73 falls under the maintenance jurisdiction of the
City of Springboro in Warren County (see attached maps).” ODOT further stated, “[a]s
such, this section of roadway is not within the maintenance jurisdiction of defendant.”
The site of the damage-causing incident was located in the City of Springboro.
                                 CONCLUSIONS OF LAW
       {¶ 3} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 4} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 5} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




EDWARD L. MELVIN II

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

       Case No. 2009-09612-AD

Deputy Clerk Daniel R. Borchert
ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Edward L. Melvin II                               Jolene M. Molitoris, Director
2566 Rockcastle Court                             Department of Transportation
Miamisburg, Ohio 45342                            1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/21
Filed 4/28/10
Sent to S.C. reporter 8/26/10